Pouter, J.
delivered the opinion of the court.
This is an application for a mandamus to the judge of Probates to St. Jean the Baptiste, to compel him to grant an order to erase and cancel some mortgages on property which the applicant has purchased at a sale made under the authority of his court. We are of opinion that this question cannot be decided with the judge, but that it must be by a proceeding, to which those having an interest, real or pretended, adverse to the application, are made parties. The rule must, therefore, be discharged.